PER CURIAM.
At issue in this appeal is whether the trial court followed the correct procedure before entering an order requiring appellants to appear as witnesses in a California criminal proceeding pursuant to sections 942.01-942.06, Florida Statutes (1983), the Uniform Law to Secure the Attendance of Witnesses from Within or Without a State in Criminal Proceedings. Appellants contend that the Florida trial court failed to make an independent determination of materiality and necessity as required by section 942.02(2), Florida Statutes (1983). See generally New York v. Wagner, 79 Ill. App.3d 369, 34 Ill.Dec. 697, 398 N.E.2d 372 (1979). We decline to reach this issue, however, because the affidavits, which the parties stipulated for use by the trial court, conclusively demonstrate that each of the witnesses is material and necessary to the California criminal proceeding. Accordingly, we find that any error by the trial court in failing to strictly comply with the provisions of the Uniform Act is harmless. Accordingly, the order on appeal is
AFFIRMED.
ANSTEAD, C.J., and HURLEY and BARKETT, JJ., concur.